Exhibit CELSIUS RECEIVES BRIDGE FINANCING Delray Beach, FL—August 13, 2009—Celsius Holdings, Inc. (OTCBB:CSUH.OB), owner of the brand Celsius®, the Original calorie burning beverage, announced today that it received $1 million in bridge financing from CD Financial, LLC, a corporation controlled by Carl DeSantis. “We are very happy with the continued support from Carl and his group,” said Jan Norelid, CFO of Celsius Holdings, Inc.“We have started to negotiate a $7.5 million financing with CD Financial, which we hope to finalize the financing in the next two weeks. We intend to utilize this financing to implement new marketing initiatives as well as to expand current marketing programs and for working capital” Naturally refreshing Celsius contains no sugar, no preservatives, no high fructose corn syrup, no aspartame, no artificial flavors, and very low sodium- a healthier alternative to energy drinks and other sugary sweet beverages. Celsius drinks are powered by the proprietary blend of ingredients, MetaPlus™, that includes Green Tea with EGCG, Ginger, Caffeine, Calcium, Chromium, B Vitamins and Vitamin C. Scientifically shown to raise metabolism over a three-hour period, consuming Celsius results in a sustained calorie burn while keeping you energized. About Celsius Holdings, Inc. Celsius Holdings, Inc. (OTCBB:CSUH.OB) markets Celsius®, the original, great tasting calorie burner that is backed by science, through its wholly-owned operating subsidiary, Celsius, Inc. Celsius Inc., is dedicated to providing healthier, everyday refreshment through science and innovation.
